--------------------------------------------------------------------------------

Exhibit 10.1


EMCORE CORPORATION


2007 DIRECTORS’ STOCK AWARD PLAN




1.           The purposes of the 2007 Directors' Stock Award Plan (the “Plan”)
are (a) to attract and retain highly qualified individuals to serve as Directors
of EMCORE Corporation (the “Corporation”), (b) to increase non-employee
Directors' stock ownership in the Corporation and (c) to relate non-employee
Directors' compensation more closely to the Corporation's performance and its
shareholders' interest.


2.           The Plan shall become effective upon its approval by the
shareholders of the Corporation. It shall continue in effect for a term of ten
(10) years unless sooner terminated under Section 7 of the Plan.


3.           “Plan Year” shall mean each 12-month period beginning on January 1
and ending on December 31.


4.           “Annual Stock Award Amount” shall mean the amount of fees a
non-employee Director will be entitled to receive pursuant to the Plan for
serving as a Director in a relevant Plan Year.  The amount of each non-employee
Director’s Annual Stock Award Amount shall be determined by adding (A) $3,500
for each meeting of the Board of Directors attended by such non-employee
Director during the relevant Plan Year, (B) $500 for each meeting of a committee
of the Board of Directors attended by such non-employee Director during the
relevant Plan Year and (C) an additional $500 for each meeting of a committee of
the Board of Directors at which such non-employee Director served as Chairman.


5.           A non-employee Director may forego the portion of his or her Annual
Stock Award Amount that relates to any one or more meeting(s) of the Board of
Directors or committee thereof by giving irrevocable written notice to such
effect to the Secretary of the Corporation 30 days prior to the date of such
meeting.


6.           Each non-employee Director shall receive, one month after the
beginning of each Plan Year (or, if such date is not a business day, on the next
succeeding business day) (the “Grant Date”), the number of shares of the
Company’s common stock, no par value per share (“Common Stock”) determined by
dividing his or her Annual Stock Award Amount by the closing price of the Common
Stock as published in the Wall Street Journal (the “Fair Market Value”) on the
Grant Date.  The number of shares distributed to each non-employee Director
shall be rounded down to the nearest whole number, and any fractional shares
that would otherwise have been paid in Common Stock shall be paid in cash based
upon the Fair Market Value of the Common Stock on the Grant Date.


7.           This Plan shall be construed in accordance with the laws of the
State of New Jersey and may be amended or terminated at any time by action of
the Board of Directors of the Corporation; provided, however, that the
Corporation will seek shareholder approval for any change to the extent required
by applicable law.


 

--------------------------------------------------------------------------------